Name: Council Regulation (EEC) No 2990/82 of 9 November 1982 on the sale of butter at reduced prices to persons receiving social assistance
 Type: Regulation
 Subject Matter: social protection;  economic policy;  processed agricultural produce;  marketing; NA
 Date Published: nan

 No L 314/26 Official Journal of the European Communities 10 . 11 . 82 COUNCIL REGULATION (EEC) No 2990/82 of 9 November 1982 on the sale of butter at reduced prices to persons receiving social assistance THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 2 Member States shall take all appropriate measures to ensure that the aid benefits only persons receiving social assistance and is granted only in respect of amounts of butter which do not exceed their personal consumption . Article 3 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83 /82 (2), and in particular Article 12 (2) thereof , Having regard to the proposal from the Commission, Whereas previous measures authorizing the sale of butter at reduced prices to persons receiving social assistance have proved an effective means of disposing of the Community butter surplus ; whereas they have enabled consumers in this category to consume more butter ; Whereas the situation on the Community butter market is such as to justify the repetition of these measures ; whereas , however, Community finance for them should be limited, By way of derogation from the arrangements referred to in Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 3509/80 (4), finance from the European Agri ­ cultural Guidance and Guarantee Fund, Guarantee Section , for aid granted for the purchase of butter at reduced prices by persons receiving social assistance shall amount to no more than 80 ECU per 100 kilo ­ grams of butter . Article 4 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1762/78 (5) is hereby repealed. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Member States are hereby authorized to grant aid for the purchase of butter at reduced prices by persons receiving social assistance . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1982. For the Council The President K. ENGGAARD (3) OJ No L 94, 28 . 4 . 1970 , p . 13 . ( l ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . 2) OJ No L 140 , 20 . 5 . 1982, p . 1 . O OJ No L 367, 31 . 12. 1980 , p . 87 . O OJ No L 204, 28 . 7 . 1978 , p . 7 .